per curiam:
This is an appeal from a decision of the Merit Systems Protection Board ( mspb ), upholding the employing agency’s denial to petitioner of a within-grade increase in pay. Turnage v. U.S. Department of Agriculture, M.S.P.B., No. DC531D8010018, decided February 1, 1982.* Defendant moves to dismiss on the ground that we have no jurisdiction over an administrative denial of a discretionary within-grade pay increase. Petitioner has failed to respond and his time to do so has expired.
This matter is directly controlled by Holder v. Department of the Army, 229 Ct.Cl. 417, 670 F.2d 1007 (1982) and Duke v. Department of the Air Force, 230 Ct.Cl. 977 (1982), both of which decisions rule squarely that we have no jurisdiction, as the United States Court of Claims, over denials of discretionary within-grade pay raises. Those decisions are binding and inclusive here.
Defendant’s motion to dismiss is granted and the appeal is dismissed.

 This Court has previously upheld the MSPB’s earlier decision affirming the employing agency’s separate determination to remove petitioner. Turnage v. U.S. Department of Agriculture, Appeal No. 27-80, 230 Ct.Cl. 799 (1982).